DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Applicant’s amendment filed on August 12, 2021 in which claims 2-22 are presented for examination; of which claims 2, 9 and 16 were amended; claim 1 was canceled; and, a Terminal Disclaimer was filed.

Allowable Subject Matter
Claims 2-22 now renumbered 1-21 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to correlating social media content with time based media events and topics to estimate audience affinities. The closest prior art of record disclose similar methodologies. However, the closest prior art of record failed to show “receiving a plurality of content items authored by users of a social networking system; receiving data representing a plurality of time-based media events; generating mappings between the content items and the plurality of time-based media events; determining, based on the mappings between the content items and the plurality of time- based media events, an event affinity score for every pair of time-based media events of the plurality of time-based media events; generating an event affinity matrix, the event affinity matrix representing the respective event affinity scores between each pair of time-based media events of the plurality of time-based media events; identifying a pair of time-based media events in the affinity matrix, the pair comprising a first time-based media event mapped to content authored by a first user and a second time-based media event, wherein the event affinity score for the pair in the affinity matrix satisfies a threshold; and in response to determining that the event affinity score for the pair of the first and the second time-based media events in the affinity matrix satisfies the threshold, recommending, to the first user, the second time-based media event”. These claimed features being present in the independent claims 2, 9, 16 and in conjunction with all the other claimed limitations render claims 2, 9 and 16 allowable over the prior art of record. 

As per claims 3-8, 10-15 and 17-22, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 2, 9 and 16. Therefore, they are allowable for the same reason set forth in paragraph above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
November 18, 2021